IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT



COMMONWEALTH OF                            : No. 204 MM 2017
PENNSYLVANIA,                              :
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ERNEST RECE DALE BURBAGE,                  :
                                           :
                    Petitioner

                                      ORDER


PER CURIAM

      AND NOW, this 14th day of February, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.